Citation Nr: 0924065	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-31 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to November 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran now resides in Oregon, so the 
matter is now handled by the RO in Portland, Oregon.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge. 

The appeal originally included the claim for entitlement to 
service connection for a lumbosacral strain.  However, 
service connection for a lumbar spine disability, was granted 
in a May 2008 rating decision, and therefore is no longer 
included in the appeal.

The issue of entitlement to service connection for 
depression, to include as secondary to a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disability is shown to be causally or 
etiologically to an injury sustained during service.


CONCLUSION OF LAW

Service connection for a cervical spine disability is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for a Cervical Spine 
Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a cervical spine disability.  The Veteran asserts he injured 
his cervical spine when he fell down a ladder during service.  
Service connection for a lumbar spine disability, because of 
that same ladder accident, was granted in a May 2008 rating 
decision.

Service treatment records have been reviewed.  The Veteran's 
entrance examination from January 1963 did not indicate any 
spine or other musculoskeletal abnormalities.  In June 1964, 
the Veteran was prescribed a muscle relaxer and instructed to 
apply heat twenty minutes a day after falling down a ladder 
and injuring his back.  In September 1964, the Veteran again 
complained of a backache, noting he had back pain for the 
past one and a half years, but that after falling down the 
ladder approximately three months prior, it had worsened.  
The impression was a possible sacroiliac strain.  He returned 
in October 1964, with complaints of pain in the upper right 
chest, with an impression of a possible osteochondral strain.  
The following year, in October 1965, the Veteran complained 
of back pain that was aggravated by standing, with no 
radiation.  He was diagnosed with a chronic back strain, and 
sent for an orthopedic consultation.  X-rays were within 
normal limits although the views were light, and new oblique 
and lateral views were ordered.  The Veteran was returned to 
full duty.  In February 1966, it was noted that the Veteran 
continued to have back pain and he was given an improvised 
back splint.  The Veteran returned in August 1966 with 
recurrent back pain.  It was noted that there was no change 
in its status and the physician reported he could only elicit 
pain by twisting the Veteran's trunk to the right and keeping 
his feet still.  The impression was no significant pathology, 
with probable muscle strain.  The discharge examination from 
November 1966 did not report any spinal or musculoskeletal 
abnormalities.

The Veteran testified during his March 2009 hearing that his 
main complaints during service were for his lumbar spine 
pain, but several days after the initial injury, he reported 
having neck pain as well, and was informed that it was 
probably bruised and would heal.

Post-service treatment records have also been reviewed.  The 
Veteran indicated during his March 2009 testimony that he has 
received treatment during and after discharge from active 
duty continuously.  Some of the records from the period 
immediately following service in the 1970's and 1980's have 
been destroyed.  However, the Veteran was able to procure a 
statement from one of his treating physicians during that 
time.  In a June 2005 statement, Dr. H. stated he treated the 
Veteran in the 1970's and 1980's.  Although records had been 
destroyed, Dr. H. recollected that he did treat the Veteran 
for back and neck pain.  VA outpatient records indicate the 
Veteran has been treated for chronic neck pain.  A VA 
outpatient note from November 2004 indicated the Veteran has 
had cervical pain for forty years.  He is also currently 
receiving pain management medication for his neck pain.  In a 
July 2006 letter for referral to an arthritis specialist, the 
Veteran's VA physician stated the Veteran has severe 
osteoarthritis involving his cervical and lumbar spine.  
Additionally, a Magnetic Resonance Imaging (MRI) of the 
cervical spine taken in 2000 showed degenerative disc disease 
(DDD) and degenerative joint disease (DJD) of C5 through C7, 
with foraminal narrowing.  A plain x-ray of the cervical 
spine in 2001 showed moderate DDD and DJD, and foraminal 
narrowing.  In addition, an MRI of March 2004 showed 
degenerative changes in the mid and lower cervical spine with 
foraminal stenosis C2 through C4 and C7 through T1, and 
central canal stenosis C5 through C7.

The Veteran was afforded a VA examination of the spine in 
April 2008.  It was noted that the Veteran walks with a cane 
and uses a Fentanyl patch for pain.  The Veteran reported 
that pain was consistent and persistent daily.  Physical 
examination centered mostly on the lumbar spine, and a 
diagnosis of chronic lumbosacral strain superimposed on 
degenerative changes by x-ray was given.  The examiner opined 
that it is difficult to say whether or not the Veteran's 
disability was related to or a result of his military 
service.

In February 2008, a private physician, Dr. L., reviewed the 
Veteran's medical history, medical and treatment records, and 
examined the Veteran.  The Veteran reported that his cervical 
pain was worse than his lumbar pain.  Examination reviewed 
minor tenderness at the cervicothoracic junction and ranges 
of motion of the cervical spine were discomforting.  The 
Veteran was diagnosed with chronic cervical pain, with 
radiographic evidence of moderate cervical degenerative 
changes.  The examiner stated that traumatic falls hasten 
arthritic changes, and opined that the fall off the ladder 
during service resulted in acute back pain that likely 
contributed to arthritis of the neck and back.

Most recently, the Veteran had an additional review of his 
records by a private physician in October 2008.  The 
physician, Dr. B., reviewed the Veteran's records and opined 
that the Veteran likely injured his neck in the fall off the 
ladder during service.  The examiner supported this opinion 
by referencing the service treatment records of October 1964 
and August 1966, where the Veteran complained of unexplained 
pain in the upper chest and in the left lower trapezius 
region.  The physician explained that cervical nerve roots 
control those general areas.  

Additionally, Dr. B. stated that a MRI scan of 2000 also 
supports the finding that the Veteran injured his neck in 
service as it shows a C4 to C7 multilevel neuroforaminal 
narrowing that would be expected to develop from a fall that 
occurred during the 1960's era, since it takes many years for 
chronic bone changes to take place.  The physician opined 
that the Veteran's serious cervical myelopathy and hand and 
arm numbness are likely due to the trauma the Veteran had 
during military service.  The rationale for this opinion was 
that the Veteran entered service fit for duty, he likely had 
a neck injury from the fall, he was likely treated for his 
neck problems as early as the 1970's, as per the letter from 
Dr. H., and it is known that such an injury, the fall off the 
ladder, precipitates or accelerates the onset of the 
degenerative process of the spine.


Other evidence of record shows that the Veteran started to 
received social security benefits in 1998.  The focus of much 
of the social security disability decision is on the 
Veteran's musculoskeletal pain, to include cervical pain, 
which allegedly began in October 1998.  This evidence is of 
no significance, as it does not show when the Veteran's neck 
pain or problem began; it only shows that he became disabled 
from working in October 1998.  

In sum, it is clear that the Veteran experiences a cervical 
neck disability.  The Board finds that the evidence is at 
least in equipoise as to whether the Veteran's current 
cervical neck disability is etiologically related to the 
injury that occurred during active service.  Upon resolution 
of every reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for a cervical 
spine disability.


ORDER

Service connection for a cervical spine disability is 
granted.


REMAND

The Veteran is also seeking entitlement to service connection 
for depression, to include as secondary to his service-
connected neck and back disabilities.  During the March 2009 
hearing, the Veteran testified that he received medication 
for depression during service, and that he was depressed 
because of his back and neck disabilities.

The Board finds that further development is necessary before 
the claim can be adjudicated.

The VA has a duty to afford a Veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  

VA outpatient records indicate the Veteran is currently being 
treated for depression.  Additionally, private doctors and VA 
doctors have attributed the Veteran's depression to his 
chronic pain, as seen in a VA outpatient record dated May 
2004, and a statement by Dr. B., dated October 2008.

The Veteran has not yet been afforded a VA examination for 
depression.  A remand is necessary to afford the Veteran a VA 
examination with a nexus opinion in order to ascertain 
whether the Veteran's depression is secondary to his service-
connected disabilities.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
for depression.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the Veteran's depression had its onset 
during service, or is proximately due to 
or aggravated by any of his service-
connected conditions, specifically his 
service-connected lumbar and/or cervical 
spine disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

2.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


